—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered April 10, 1998, which, in an action for personal injuries sustained at a resort, inter alia, denied defendants-appellants travel agent’s and tour operator’s motions to dismiss the action for failure to state a cause of action, unanimously affirmed, without costs.
The complaint states a cause of action against appellants for negligence (cf., Passero v DHC Hotels & Resorts, 981 F Supp 742, 744). Whether appellants’ presence at the hotel through the counter was such as to make them aware of the danger, and whether the danger was such as not to be readily discoverable by plaintiff, are issues of fact that cannot be addressed before joinder of issue (CPLR 3212 [a]). Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.